Citation Nr: 1135736	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a throat disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1958 to January 1960, with subsequent service in the Army Reserves until 1963.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of from decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in June 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board has remanded the Veteran's claims on two occasions-in September 2009 for additional evidentiary development, and in June 2011 for the issuance of a supplemental statement of the case (SSOC).  Such was achieved, and the Veteran's claims folder has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

The Board regrets having to remand the Veteran's claims for a third time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA treatment records

In correspondence dated August 15, 2011, the Veteran's spouse notified VA of the Veteran's wish to have all his treatment reports reviewed, to include medical records now located at the Overton Brooks VA hospital in Shreveport, Louisiana.  See the August 15, 2011 handwritten letter from the Veteran's spouse.  Significantly, there are no VA treatment reports currently of record dated later than June 2007.  Of those treatment reports that are of record, none are from the VA hospital in Shreveport, Louisiana.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) [VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim].  Therefore, any outstanding VA treatment reports dated since June 2007 that are relevant to the Veteran's claims should be obtained, to include from the Central Texas Health Care System, and the Overton Brooks VA hospital in Shreveport, Louisiana. 

VA examinations

A. Headache disorder

In September 2009, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a neurological examination to ascertain the origin of the Veteran's claimed headache disorder.  As noted in the Board's September 2009 decision, although the Veteran's entrance examination included a "normal" clinical evaluation of the Veteran's neurologic system, the Veteran did in fact complain of headaches on his Reports of Medical History upon entrance and separation from service.  The Veteran has credibly testified that because he worked in the dispensary during active service, he was able to receive treatment for his headaches that was not documented in his service records.  The Veteran and his wife likewise offered credible testimony in June 2009 regarding the Veteran's continued complaints of headaches since service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096. 

The Court has held, however, that this presumption of sound condition attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As no chronic headache disability was identified at the Veteran's January 21, 1958 entrance examination, the presumption of sound condition is for application in this case.  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."         See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

In this connection, the Board specifically instructed the AOJ in September 2009 to ask a VA examiner to determine whether there is clear and unmistakable evidence that the Veteran had chronic headaches, or a disability manifested by headaches prior to his entry onto active duty.  If the answer was yes, the examiner was to determine if the headaches were clearly and unmistakably NOT aggravated by service.  If no, the VA examiner was to determine if the Veteran has a current headache disability that was as likely as not caused or aggravated by military service.  See the Board's September 2009 decision, page 6.  

Unfortunately, in response to the threshold question of whether the Veteran had a headache disability that clearly and unmistakably preexisted service, the February 2010 VA examiner answered, "[y]es.  It is at least as likely as not that the Veteran had headaches prior to his entry into active duty."  [Emphasis added by the Board.]  The examiner then went on to state that it is "obvious that the Veteran did not have a chronic headache disability that would render him unfit for duty."  See the February 2010 VA examiner's report, page 7.  The VA examiner then determined that the Veteran's headaches were not clearly and unmistakably aggravated by service, and offered no opinion as to direct causation.  

Because the February 2010 VA examiner used incorrect standards to evaluate whether the Veteran had a preexisting headache disability, the opinions rendered by the examiner are unresponsive to the Board's inquiries, and are therefore inadequate for adjudication purposes.  As such, a new VA neurological examination is necessary before the Board can make an informed decision regarding the Veteran's service-connection claim for a headache disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].



B.  Hearing loss and tinnitus

The Veteran claims he currently has tinnitus and a bilateral hearing loss disability that were each caused by acoustic trauma sustained while firing weapons during training exercises during active duty service, and during his three year period of subsequent service in the reserves.  Indeed, the Veteran is competent to attest to experiencing loud noises from such gunfire in service, and the Board finds no reason to disbelieve that the Veteran took part in such exercises both during his period of active duty service, and as a member of the artillery unit during his reserve component service.  Thus, in-service noise exposure from gunfire is conceded, despite the fact that the Veteran's service treatment records include no complaints of, treatment for, or documentation of hearing loss or tinnitus by audiometric testing.

The Veteran was afforded VA audiological examinations in August 2008 and January 2010.  It is clear from the results of these examinations that the Veteran does in fact have a bilateral hearing loss disability for VA purposes, and also currently experiences tinnitus.  Crucially however, when asked whether the Veteran's current disabilities were at least as likely as not related to his in-service noise exposure, both examiners stated that they could not definitively state whether such disabilities had their onset in, or were otherwise related to service without resorting to speculation, due to an absence of documented in-service hearing test results.  See the August 2008 VA examiner's report, page 3; see also the January 2010 VA examiner's report, pages 3 and 4.  

The Board notes that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the Veteran has contended [and the Board has conceded] that while in service, he was exposed to the loud noises while firing weapons during training.  Crucially, neither VA examiner commented upon whether a link exists specifically between this noise exposure and the Veteran's current hearing disabilities, nor did either rule out any such connection.  

The Board recognizes that in-service audiological evaluations may in fact be necessary to render an informed etiological opinion as to whether the Veteran's current hearing loss and tinnitus are related to the Veteran's in-service noise exposure.  However, if such is the case, the VA examiner must indicate why such reports are necessary in rendering a positive or negative etiological opinion, and must not simply conclude that an opinion cannot be reached without resorting to speculation absent these in-service test results.  Cf.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

As no examiner of record has commented on why an opinion as to the etiology of the Veteran's hearing loss and tinnitus disabilities could not be provided without resorting to speculation, absent documented in-service test results, the Board finds that an additional VA examination is necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

[Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.]

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed respiratory problems, throat problems, headaches, hearing loss and tinnitus.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  The VBA should specifically request updated VA treatment reports from the Central Texas Healthcare System and the Overton Brooks VA hospital in Shreveport, Louisiana dated from June 2007 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2010). 

2.  The Veteran should then be afforded a VA neurological examination to assess the current nature and etiology of his claimed headache disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions with supporting clinical rationale as to the following questions:

a.) Is it undebatable that the Veteran had a chronic headache disability, or a disability manifested by headaches that preexisted his entrance into active duty military service in 1958?  The examiner should specifically comment on the Veteran's negative January 1958 entrance examination, as well as the Veteran's own report of headaches on his January 1958 Report of Medical History.  

b.) If it is undebatable that the Veteran had a chronic headache disability, or a disability manifested by headaches that preexisted his entrance into active duty military service, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his active duty service?  The examiner should comment upon the Veteran's lay assertion that he received undocumented treatment for headaches at the dispensary where he worked.

c.) If it is NOT undebatable that the Veteran had a chronic headache disability or a disability manifested by headaches that preexisted his entrance into active duty military service, is it as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran has a current headache disability that had its onset in, or is otherwise related to his active duty military service.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should also be afforded a VA audiological examination to assess the current nature and etiology of his diagnosed hearing loss and tinnitus disabilities.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions with supporting clinical rationale as to the following questions:

a.) Is it as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran's current bilateral hearing loss disability was caused or aggravated by active military service, to include service in an artillery unit during his reserve component service?  If the examiner finds no hearing loss in service, he/she must address whether any current hearing loss is attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  The examiner should assume that the Veteran's accounts of in-service noise exposure from weapons fire during training sessions are in fact credible.  

b.)  Notwithstanding the answer to question (a), is it as likely as not that the Veteran's current tinnitus disability was caused or aggravated by active military service, to include service in an artillery unit during his reserve component service?  If the examiner finds no tinnitus in service, he/she must address whether any current tinnitus is attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  As above, the examiner should assume that the Veteran's accounts of in-service noise exposure from weapons fire during training sessions are in fact credible.

If the examiner indicates that he or she cannot provide the requested opinions without resort to speculation, he or she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's hearing loss or tinnitus; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  An explanation as to why a missing document or documents are necessary to make an informed etiological opinion should be provided, if such is the case.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
			
4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



